Opinion by
Judge MacPhail,
David L. Leveto and 'Susan B. Leveto (Leveto) have brought this appeal from, an order of the Court of Common Pleas of Crawford County denying Leveto’s request for a mandamus order requiring the City of MeadviHe (City) to accept the dedication of certain streets in Leveto’s Edgewood Park subdivision. Le-veto contended that the City wias required to accept the streets either pursuant to Section 510 of the Pennsylvania Municipalities Planning Code (MPC), Act of July 31,1968, P.L. 805, as amended, 53 P..S. §10510, or as a result of snow removal by the City over a period of several years.1
At oral argument we were informed by counsel that subsequent to the filing of this appeal to our Court, the City adopted a resolution formally accepting the aforesaid streets. The issue of whether the City was required to accept the streets2 is therefore moot.
Both parties, however, have indicated a concern that the trial court’s ruling regarding Section 510 of the MPC3 will have a collateral effect upon any future action by the City against Leveto for damages due to alleged deficiencies in the accepted streets. An examination of the pleadings and the trial court’s deci*172sion in this case clearly shows that the issue of any remaining liability on the part of Leveto was neither raised nor decided in this case. Further, it is clear that the parties do not dispute the facts surrounding the letter of February 12,1980, which Leveto asserts triggered the running of the forty day time limit of Section 510(a). Whether these facts resulted in a deemed approval by the City of the improvements so as to release Leveto of liability under Section 510(c), see Mertz v. Lakatos, 33 Pa. Commonwealth Ct. 230, 381 A.2d 497 (1978), is a question of law which we need not resolve at this time.4
Order
•The appeal in the above captioned matter is hereby dismissed as moot.

 Acceptance of an offer of dedication may be implied from unequivocal acts of the municipality evidencing an intention to accept. Tri City Broadcasting Co. v. Howell, 429 Pa. 424, 426, 240 A.2d 556, 558 (1968).


 The only issues presented .to us on this appeal were whether the Oity must accept the streets.


 The trial court held that the City was not bound by the provisions of Section 510 because Leveto’s notice was insufficient to trigger that section.


 We would note further that Section 510 of the MFC refers only to approval of improvements fox purposes of the developer’s release from an improvement bond entered into pursuant to Section 509 of the MFC, 53 P.S. §10509. Section 510 does not discuss acceptance' of the streets by the municipality. Cf. Sections 514 and 404 of the MFC, 53 P.S. §§10514, 10404 (Approval of a subdivision plat would result in that plait becoming a pant of the official map, but the adoption of a street as part of the official map does not, in itself, constitute acceptance of the land for street purposes) ; Section 503(3) of the MFC, 53 P.S. §10503(3) (the 1978 amendment to the Section added the proviso: “Provided, however, that no municipality shall be required to accept [streets meeting the subdivision ordinance’s standards] for- public dedication until the streets meet such additional standards and specifications as the municipality may require for public dedication”).